Citation Nr: 1215206	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  96-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a right hand disorder. 

4.  Entitlement to an initial compensable rating prior to August 30, 2002, a rating in excess of 10 percent prior to April 19, 2010, and a rating in excess of 60 percent thereafter for neurodermatitis/eczema.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a December 2007 hearing at the RO.  A transcript of the hearing is of record. 

In October 2008, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matters have been returned to the Board for further appellate consideration.

In a June 2003 rating decision, the Veteran was assigned a higher rating of 10 percent, effective August 30, 2002, for neurodermatitis/eczema, and in an October 2010 rating decision he was assigned a 60 percent rating, effective April 19, 2010.  Because disability ratings of 10 and 60 percent do not represent the maximum ratings available for the Veteran's skin disorder, and because they do not cover the entire period from the initial grant of service connection, the propriety of the initial rating remains an issue for appellate review, and the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

Following the most recent adjudication of the Veteran's claim of entitlement to hearing loss in a December 2010 Supplemental Statement of the Case (SSOC), new evidence in the form of VA treatment records dated from March 2010 to August 2011 was associated with the claims file.  However, such treatment records are not pertinent, as they do not relate to the Veteran's claimed hearing loss and have no bearing on that issue.  Thus, remand for RO consideration of such evidence in the first instance is not warranted.  See 38 C.F.R. § 19.37 (2011).

The issues of entitlement to service connection for left ear hearing loss, entitlement to service connection for a right hand disorder, and entitlement to an initial compensable rating prior to August 30, 2002, a rating in excess of 10 percent prior to April 19, 2010, and a rating in excess of 60 percent thereafter for neurodermatitis/eczema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran has not had hearing loss in the right ear for VA compensation purposes at any point during the pendency of the claim or appeal.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a March 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2007 notice letter was provided subsequent to the initial RO determination in June 1995, after issuance of the letter and opportunity for the Veteran to respond, a December 2010 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in July 1996 and April 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The April 2010 examination report also addressed the effects of the Veteran's alleged hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board notes the Veteran's representative's argument, as reflected in a January 2012 written brief presentation, that the VA examiner who performed the April 2010 audiology examination was not qualified as an audiologist to perform the examination, and that the results of the Maryland CNC test, which was administered by the April 2010 VA examiner, is capable of manipulation.  However, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The April 2010 VA examining audiologist was identified as a doctor of audiology; as there has been no showing whatsoever of objective evidence to the contrary, the Board presumes the examiner's competency.  Furthermore, VA regulations specifically require the administration of the Maryland CNC test in audiological evaluations for purposes of determining hearing loss disability (see 38 C.F.R. § 3.385 (2011)), and there is no credible evidence that the April 2010 VA audiological examination findings were manipulated in any way.  Thus, the Board finds that the April 2010 VA examination was adequate.  

The Board further finds that, pertinent to the issue of entitlement to service connection for right ear hearing loss, the RO has substantially complied with its October 2008 remand instructions.  Outstanding VA treatment records were obtained by the RO and associated with the claims file, the Veteran was provided an audiological examination that adequately answered its questions and provided all required information, and the Veteran's claim was appropriately readjudicated, most recently in a December 2010 SSOC.  Under these circumstances, an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the December 2007 Board personal hearing, the VLJ fully explained the issue on appeal, and asked relevant questions regarding the disability in question.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed hearing loss, specifically regarding when he first noticed hearing loss, treatment he may have received for hearing loss, and the nature of his in-service duties that may have exposed him to noise.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

In this case, as reflected in his testimony during his December 2007 Board personal hearing, the Veteran asserts that he suffers current hearing loss, which began during his service, and that he served in the infantry.  The Veteran's DD Form 214 (Report of Separation From Active Duty) for his period of service from June 1986 to October 1994 reflects that his primary specialties were as a Guard for two years and nine months, an Infantry Unit Leader for one year, and an Administrative Clerk for three years and four months.  Thus, the Board acknowledges that the Veteran was likely exposed to at least some loud noise during his period of service.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for right ear hearing loss must nonetheless be denied. 

Service treatment records reflect that audiometric testing conducted in October 1988 revealed that pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
-5
10
5

The Veteran was treated in December 1991 for complaints of right ear pain for one week, and was diagnosed as having a viral syndrome or inner ear infection.  

Audiometric testing conducted in January 1992 revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
0
10
10

Audiometric testing conducted in January 1993 revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
-10
10
0
0
10

Audiometric testing noted in the report of the Veteran's October 1994 examination for separation from service revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
30
5
20
15

It was noted that the Veteran had hearing loss standard threshold shift in many frequencies.  At the time of examination, when asked if he had ever had hearing loss, the Veteran replied that he did not know.  It was noted that the Veteran had had significant threshold shifts in a number of frequencies. 
The only audiometric test results of record following the Veteran's October 1994 separation from service are contained in the reports of July 1996 and April 2010 VA examinations.  

Audiometric testing at the time of the July 1996 VA examination revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The audiologist diagnosed borderline normal/mild hearing loss at 3000 Hertz and above with good speech discrimination.  

On April 2010 examination, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
25
25
20
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The audiologist diagnosed normal hearing at all frequencies and excellent speech recognition.  

Given the evidence of record, including the only post-service audiological evaluation results, the Board finds that the Veteran does not have a right ear hearing loss disability for VA compensation purposes.  The auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz has not been 40 decibels or greater, the thresholds for at least three of these frequencies have not been not 26 decibels or greater, and speech recognition scores using the Maryland CNC Test have not been less than 94 percent for the right ear.  See 38 C.F.R. § 3.385 (2011).
The Board notes that, at the time of his October 1994 examination for separation from service, it was noted that the Veteran had hearing loss with significant threshold shifts in a number of frequencies.  The Board also acknowledges that the Veteran may believe that he currently has right ear hearing loss.  However, the competent, persuasive evidence reflects that the Veteran does not have, and has not had at any point during the pendency of the claim or appeal, the disability for which service connection is sought.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The remaining claims on appeal must be again remanded for the following reasons.

Regarding the claim of entitlement to service connection for left ear hearing loss, the record reflects that the Veteran was provided VA audiological examinations in July 1996 and April 2010.  On July 1996 examination, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
LEFT
20
20
15
30
25

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  On April 2010 examination, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
20
20
25
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

As the July 1996 VA examination report reflects a speech recognition score of 92, and the April 2010 VA examination report reflects a speech recognition score of 96, such reports are inconsistent as to whether a current left ear hearing loss disability exists for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Also, as noted in the Board's October 2008 remand, the October 1994 report of the Veteran's separation examination notes "hearing loss standard threshold shift in many frequencies."  Under these circumstances, the Veteran should be provided another VA audiological examination and opinion addressing whether he has a left ear hearing loss disability for VA purposes, and, if so, whether such disability is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination should specifically address the July 1996 and April 2010 VA examination results.  

Regarding the Veteran's claim of entitlement to service connection for a right hand disorder, service treatment records reflect that in April 1994 the Veteran complained of having right hand pain for a duration of two months.  The Veteran reported that there was no history of trauma to the area, and that he thought he just woke up with the pain, but did not really remember how the pain started.  The pain was located over the fifth digit from the proximal interphalangeal (PIP) joint through the right side to his hand.  The Veteran denied any numbness or tingling of any of his fingers.  The diagnosis was right hand strain.  

An orthopedic consultation note, dated later in April 1994, reflects that the Veteran reported a six-month history of right hand pain in the region of the metacarpal bone of the pinky finger, with no history of trauma, and that pain increased when shaking hands.  He had no numbness, tingling, or weakness, and he reported no change since onset.  X-rays and physical examination were noted to be negative.  The assessment was chronic fifth metacarpophalangeal (MCP) joint pain of unclear etiology.  

A May 1994 physical therapy note reflects that the Veteran again reported a six-month history of right hand and pinky finger pain with no know traumatic event and the pain appearing spontaneously.  The assessment was unclear etiology for ulnar drift with virtual non-function of the fifth interossei.  

Following the Veteran's separation from service in October 1994, VA treatment records and examinations dated from August 1998 to February 2010 reflect consistent complaints of right hand pain, with pain caused by motion such as grip and pencil movements and spreading and closing the fingers, pain and tingling numbness running down the medial aspect of the forearm, and curving of the right little finger.  Findings on medical examination included numbness and pain in the right ulnar distribution, and diagnoses included right ulnar nerve neuropathy of unclear etiology and possible sensory axonal neuropathy.

In its October 2008 remand, the Board instructed the RO or AMC to schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any right hand disorder and after reviewing the record and examining the Veteran.  The examiner was to specify the nature of any right hand disorder, providing diagnoses for all identified disabilities, and to provide an opinion as to whether any current right hand disorder was etiologically related to the Veteran's active service.  A detailed rationale was to be provided for all opinions. 

The Veteran was provided a VA examination in connection with his right hand disorder in March 2010.  Examination of the Veteran demonstrated that sensation to light touch and pinprick was decreased over the medial right hand over both the dorsal and the palmar aspect, and there was flexion deformity of the right little finger at the MCP and PIP joints, and decreased sensation to light touch and pinprick over the right medial hand and ring and little fingers.  The VA examiner gave a diagnosis of ulnar neuropathy of the right hand, but opined that the Veteran's current right hand condition was less likely than not related to the right hand condition that he had while in service.  The examiner explained that the Veteran currently had evidence of ulnar neuropathy, the etiology of which was not clear, and that the examiner could not find any documentation about jamming of the hand or fingers in service and, in fact, that the Veteran had denied trauma in-service.  The examiner noted that there were no neurological symptoms at that time in service.  The examiner further explained that electromyography (EMG)/nerve conduction study (NCS) failed to reveal any local etiology for the ulnar neuropathy, which made it less likely due to the hand strain in the service.  In rendering the opinion, the examiner specifically noted the April 1994 service treatment records, but did not address the May 1994 service treatment record.  

While the VA examiner stated that there were no right hand neurological symptoms in service, the examiner did not explain why the Veteran's in-service right hand pain was not a neurological symptom, especially considering that his current right hand pain has been associated with a diagnosed neurological disorder.  Also, the examiner did not explain why the fact that EMG/NCS failed to reveal any local etiology for the ulnar neuropathy made it unlikely that the Veteran's current disability was related to his in-service right hand symptomatology.  Furthermore, the examiner did not address the Veteran's May 1994 in-service diagnosis of ulnar drift with virtual non-function of the fifth interossei, or explain why this did not represent neurological symptoms, particularly in light of his post-service symptomatology of painful right hand, pain and tingling numbness running down the medial aspect of the forearm in the right ulnar distribution, and curving up the right little finger, all associated with a diagnosis of right ulnar nerve neuropathy.  In this regard, moreover, the available post-service records of treatment for the right hand symptoms began less than four years after the Veteran's separation from service.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Thus, in light of the above, the Veteran should be provided another examination and opinion addressing whether his current right hand disorder is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. 79.

Finally, subsequent to the Board's October 2008 remand of the issue of entitlement to an initial compensable rating prior to August 30, 2002, a rating in excess of 10 percent prior to April 19, 2010, and a rating in excess of 60 percent thereafter for neurodermatitis/eczema, the RO issued an October 2010 rating decision on the matter, which increased the Veteran's rating to 60 percent, effective April 19, 2010.  However, following the October 2010 rating decision, evidence pertinent to the Veteran's claim in the form of VA treatment records dated from March 2010 to August 2011, which include records of treatment for the Veteran's skin disability, were associated with the claims file by the RO.  The RO did not issue a Supplemental Statement of the Case following the receipt of such evidence.  Therefore, this issue must be remanded for initial RO review of such additional evidence, and issuance of a Supplemental Statement of the Case.  See 38 C.F.R. § 19.37 (2011). 

Furthermore, while the Veteran was provided a VA examination of his skin disorder in April 2010, an August 2010 VA treatment note reflects that the Veteran reported that the areas of his eczema had been getting worse in the last few weeks, as they had been getting larger and developing in new areas.  

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In this case, as the Veteran has asserted that his disability has worsened since his most recent VA examination, he should be afforded a new VA examination to ascertain and evaluate the current level of severity of his neurodermatitis/eczema.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left ear hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and, specifically, the audiological testing results contained in the July 1996 and April 2010 VA examination reports, and the examination results, the examiner is requested to determine whether the Veteran has a left ear hearing loss disability.  If a left ear hearing loss disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to include any in-service noise exposure.

A complete rationale for all opinions must be provided.
2.  Schedule the Veteran for a VA examination with a hand surgeon to determine the etiology of any right hand disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, including the April and May 1994 service treatment records reflecting right hand and pinky finger pain and ulnar drift with virtual non-function of the fifth interossei, and the examination results, the examiner is requested to determine whether the Veteran has a right hand disorder.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include his in-service right hand symptomatology noted from April to October 1994.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his neurodermatitis/eczema.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


